     Case 5:19-cv-01181-RGK-KK Document 17 Filed 04/01/21 Page 1 of 1 Page ID #:80



 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   Dwayne Amsterdam,                           )        Case No. 5:19-cv-01181-RGK-KK
                                                 )
11                          Plaintiff(s)         )        ORDER DISMISSING ACTION FOR
                                                 )        LACK OF PROSECUTION
12   v.                                          )
                                                 )
13   LCSA San Bernardino County of Child         )
     Support Services,                           )
14                                               )
                            Defendant(s)         )
15                                               )
                                                 )
16
            On June 23, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
17
     Prosecution [16]. Plaintiff’s response to the Order to Show Cause was due by July 1, 2020. As
18
     of this date, no response has been filed to the Order to Show Cause, therefore, the Court orders
19
     the matter dismissed for lack of prosecution.
20
            IT IS SO ORDERED.
21
22   Dated: April 1, 2021
                                                          R. GARY KLAUSNER
23                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
